Citation Nr: 1438653	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and [redacted]




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1955 to August 1965.  He had prior service in the U.S. Marine Corps from May 1948 to July 1950 and from January 1953 to February 1954 which were the subject of fraudulent enlistment findings due to being underage.  He died in January 2010.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant appeared at a Central Office hearing with the undersigned in May 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the hearing transcript from the Veteran's May 2014 Central Office hearing.


FINDINGS OF FACT

1.  The Veteran died in January 2010.

2.  The Veteran's death certificate lists the immediate cause of death as metastatic prostate cancer.

3.  At the time of his death, the Veteran had no service-connected disabilities.

4.  The conditions ultimately resulting in the Veteran's death were unrelated to his military service, to include as due to exposure to herbicides, and not shown to have manifested to a compensable degree within a year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband died of prostate cancer, which was the result of exposure to herbicides in Vietnam.  She asserts that her husband was exposed to herbicides while serving in the 1503d Air Transportation Wing in Japan and while serving in the Tactical Air Command (TAC) Airborne Command Post as part of secret missions out of Langley Air Force Base.  She indicated that due to the sensitive nature of these missions, she could not provide details except to state that the Veteran would be gone for at least one week a month during 1962 through 1965.  She also testified that her husband did not affirmatively indicate that he landed in Vietnam, but she did not think "they just flew and turned around in the air and came back."  She could, however, recall one occasion where her husband discussed bringing a General to Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as malignancies, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Also relevant to this claim, veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, prostate cancer.  38 C.F.R. § 3.309(e).  

Moreover, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran died in January 2010, and his death certificate lists his cause of death as metastatic prostate cancer and indicated that he died months after onset of the disease.

Service treatment records are negative for complaints, treatment, or diagnoses or cancer, to include prostate cancer.  Moreover, the Veteran's genitourinary system was consistently found to be clinically normal during service and at separation, aside from physicians' documentation of an atrophic left testicle secondary to mumps.  The Veteran also did not report any prostate conditions on reports of medical history.  The appellant testified that the Veteran did not have any problems with his prostate prior to 2005.

Indeed, the appellant's primary contention is that the Veteran was exposed to herbicides during service, which caused his prostate cancer.  In support of her claim, the appellant submitted internet research about the 1503d Air Transport Group, which indicated the Group was active from 1946 through 1966 and transported personnel and equipment to South Vietnam.  

The appellant also submitted statements from "J.R.," the former Commander of the Contracting Squadron of Langley Air Force Base, TAC. He reported that the TAC did not have consistent flight schedules and the location of the Command Post was a "closely guarded secret" at any given time.  Nonetheless, J.R. asserted that the crewmembers landed and departed from Vietnam.  J.R. indicated that he knew details about the missions because he would debrief crews returning from missions and they would report observing the aerial dispersal of herbicides.  Finally, J.R. stated that the TAC was provided "vanilla units" to maintain secrecy, such as the 4500 Support Squadron, and the Veteran was assigned to the 4500 Support Squadron from September 1962 through January 1964.  J.R. contends that the Veteran's assignment records would prove his service in Vietnam, but that such records were lost in a fire at the records facility.

In her VA Form 9, substantive appeal to the Board, the appellant further clarified that there would be no record of the Veteran's trips into Vietnam in his military records because the missions were secret.  

As an initial matter, the Board notes that the Veteran's records have been obtained; however, there is no indication that the Veteran's records were destroyed.  The search for the Veteran's records in the Personnel Information Exchange System (PIES) shows that PIES O34 and 36 requests were submitted and the Veteran's personnel file was obtained.  The file reflects the Veteran served with the 1503d Air Transportation Wing from October 5, 1959 through November 15, 1962 and with the 4500 Support Squadron (Langley) from November 16, 1962 to August 2, 1965.  Accordingly, neither service in Vietnam nor exposure to herbicides was identified.

Therefore, a review of the record shows that the appellant has provided only speculative reports of her husband's alleged service in Vietnam.  The internet research only confirms the general duties of the 1503d Air Transport Group.  Moreover, the statement from J.R. does not prove the Veteran himself served in Vietnam.  Instead, J.R. essentially asserts that because other members of the TAC went to Vietnam and observed herbicides being sprayed that the Veteran stepped foot on the landmass of Vietnam.  Moreover, the statement is rather contradictory in that J.R. asserts the location of the unit was extremely secretive, yet, assignment records would prove in-service exposure to herbicides.  

The Board finds the Veteran's personnel records more probative on the issue of whether the Veteran stepped foot in Vietnam during service, and these records do not indicate such service.  Even if the Veteran was part of classified missions, there is simply no indication in the personnel record to suggest that he went to Vietnam.  

The Veteran's only recorded foreign service was in Japan, and there is no indication that the Veteran flew to Vietnam as part of either the 1503d Air Transport Group or the 4500 Support Squadron.  The Veteran's evaluation from September 1962 to September 1963 as part of the TAC Command Post located at Langley describes his duties as transmitting position reports and helping the Command stay informed of the status of deploying forces.  A March 1964 evaluation from Langley also does not reference any missions to Vietnam.  In short, the Board concludes that the alleged exposure to herbicides in Vietnam is not consistent with the Veteran's military occupation and duties shown in the service records.  

In sum, the evidence shows that the Veteran first developed a prostate condition in 2005, approximately forty years after separation from service.  There is no evidence of any prostate condition in service, or within one year of service, and the evidence does not show the Veteran was exposed to herbicides during service.  As a result, the preponderance of the evidence is against the claim, and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2011 letter to the Veteran, which contained notice tailored to a claim for DIC benefits.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, statements in support of the claim by the Veteran and her representative, other lay statements, and hearing testimony from May 2014.    

A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Next, a medical opinion was not obtained for the DIC cause of death claim. Under the VCAA, VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding the criteria for obtaining a medical opinion set forth in 38 U.S.C.A. § 5103A(d) are inapplicable to cause of death claims).

VA has not obtained a medical opinion because, as discussed above, even if the appellant's contentions are accepted, there is no indication that the cause of death was directly related to a disease or injury in service, to include consideration of herbicide exposure.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


